DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/12/2022 in response to Office Action 6/10/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding claim 1, Applicant argues that Strominger does not have a separate structure to provide a water-tight seal as defined in claim 1 (page 6, para 1). Examiner points out Strominger is water-tight and must have structure to do so, and that Pillers supplies the O-ring. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, the previously cited Strominger “[0002] resealable” is further evidenced as the lid configured to be water-tight by [0002] holding beverages and food separately and sanitary, [0009] providing a barrier that separates the food and beverage container, [00024] preventing intermixing of snacks, and the Figure showing direct contact of the lid to the container lip thereby providing no gaps.
In further addition, and in the alternative, the definition of “seal” provided by Merriam (attached definition #3b) is: secures against leakage. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8 and 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20140103037 by Strominger (hereinafter “Strominger”).
Regarding claim 1, Strominger teaches a lid (Fig 3, lid 50 with 52 and 12) for a portable beverage container (Fig 4, beverage container 14 with 10 is portable) comprises: 
   a base (Fig 4, assembly of 51, 53, 59) configured to removably couple with ([0002] detachable) a container (14); 
   a storage compartment (12) within the base having an opening at a top thereof (Fig 3, shows opening at the top of 12), 
the storage compartment comprising
a horizontal surface extending around a periphery of the opening at the top of the storage compartment (see examiner annotated Strominger Figure 4, hereinafter “EAFS4”) and further comprising
a hinged cover (52 with hinge 54) having a bottom surface (Fig 3, shows 52 with a bottom surface), wherein the hinged cover has an open and a closed position (Fig 3 open, Fig 4 closed), 
wherein the lid comprises at least one of (examiner chooses “b)”) a) an elastomeric material in contact with the horizontal surface extending around the periphery of the opening at the top of the storage compartment and the bottom surface of the hinged cover when the hinged cover is in the closed position, 
and b) a vertical lip extending from the horizontal surface extending around the periphery of the opening at the top of the storage compartment in contact with the bottom surface of the hinged cover when the hinged cover is in the closed position (EAFS4),
    wherein when the lid is in the closed position on the storage compartment, the lid is configured to provide a water-tight seal to prevent fluids from entering the storage compartment ([0002] resealable, see rebuttal above, means watertight seal when the lid is closed in Fig 4); and 
   an access port (Fig 4, ingress opening 62) within the base opposing the compartment in communication with (Fig 4 shown in communication with) the container and configured to allow the removal of fluid from within the container (Fig 4, straw 28 allows removal of fluid).


    PNG
    media_image1.png
    768
    954
    media_image1.png
    Greyscale


Regarding claim 2, Strominger further teaches the base (Fig 4, 51, 53, 59) has a thread ([0005] threads), wherein the thread is configured to engage a thread on the container ([0005] threads on a bottom portion (51) for mating with corresponding threads on the container).


Regarding claim 3, Strominger further teaches the base (Fig 4, 51, 53, 59) comprises a friction seal ([0005] threads necessarily are a friction seal), wherein the friction seal is configured to engage the container ([0005] threads on a bottom portion (51) for mating with corresponding threads on the container).

Regarding claim 4, Strominger further teaches the cover (Fig 4, 52) comprises a protrusion (Fig 4, tab 56) disposed around a bottom surface of the cover (is disposed around a bottom surface of cover 52), wherein the protrusion is configured to engage the horizontal surface extending around the periphery of the opening at the top (Fig 4 shows capable of engaging an upper surface perimeter of 12; EAFS4) of the storage compartment (12).

Regarding claim 8, Strominger further teaches the lid (Fig 4, 50, 52, 12) comprises a channel (Fig 4, inner lower ledge of 59 with 58 forms a channel) between the lip (Fig 4, outer upper rim of 59 with 58) and the periphery of the opening at the top of the storage compartment (EAFS4 shows said channel between said lip and opening top periphery of 12), wherein the protrusion (56) is configured to engage the channel on the horizontal surface extending around the periphery of the opening at the top of the storage compartment (Fig 4 shows 56 capable of engaging cited channel; EAFS4).

Regarding claim 13, Strominger further teaches the bottom surface (the bottom surface) of the cover (Fig 4, 52) comprises a protrusion (Fig 3, tab 56), wherein the protrusion is configured to engage the lip on the horizontal surface extending around the periphery of the opening at the top of the storage compartment (Fig 4 shows cited protrusion capable of engaging cited lip; EAFS4).

Regarding claim 14, Strominger further teaches the bottom surface of the cover (Fig 4, 52) comprises a channel (Fig 3, channel groove on side of tab 56), wherein the lip extending from the horizontal surface extending around the periphery of the opening at the top of the storage compartment (EAFS4) is configured to engage the channel on the bottom surface of the cover (Fig 4 shows cited protrusion capable of engaging cited channel; EAFS 4 shows engagement of lip to channel on the bottom of the cover).

Regarding claim 15, Strominger further teaches the bottom surface of the cover (Fig 4, 52) is disposed around a periphery of (bottom surface is shown around the periphery of) the cover.

Regarding claim 16, Strominger further teaches the cover (Fig 4, 52) comprises a handle (Fig 4, tab 56) extending from a side of (extends from a side of) the cover, and further wherein the lid (50 with 52 and 12) comprises an engagement surface (Fig 4, bottom surface of slot 58) configured to accept the handle when the cover is in the closed position (Fig 4 shows 58 capable of accepting 56 when closed).

Regarding claim 17, Strominger further teaches the handle (Fig 4, 56) comprises a first tab (Fig 4, corner of 56 on the left from viewer perspective) extending from a first side of (left side from a viewer perspective) the handle, wherein the engagement surface of the lid (50 with 52 and 12) comprises a first recess (Fig 4, recessed corner of 58 on the left from viewer perspective), wherein the first recess is configured to engage the first tab extending from the first side of the handle when the cover is in the closed position (Fig 4 shows said corners of 56 and 58 capable of engaging when closed).

Regarding claim 18, Strominger further teaches the handle (Fig 4, 56) comprises a second tab (Fig 4, corner of 56 on the right from viewer perspective) extending from a second side of (right side from a viewer perspective) the handle, wherein the engagement surface of the lid comprises a second recess (Fig 4, recessed corner of 58 on the right from viewer perspective), wherein the second recess is configured to engage the second tab extending from the second surface of the handle when the cover is in the closed position (Fig 4 shows said corners of 56 and 58 capable of engaging when closed).

Regarding claim 19, Strominger already teaches the access port (Fig 4, 62) is sized to receive a straw therethrough for accessing fluid within the container (Fig 4, straw 28 therethrough allows removal of fluid).

Regarding claim 20, Strominger already teaches a system (Fig 4, 10) of for a portable beverage container (14 with 10) comprising: the lid of claim 1 (50 with 52 and 12); and a container (14) configured to hold fluids therein, the container engaged to the lid of claim 1 (see claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Strominger in view of US Pat 8393487 issued to Pillers et al. (hereinafter “Pillers”).
Regarding claim 6, Strominger does not explicitly teach a lid elastomeric material.
Pillers, however, teaches a lid (Fig 4, 16 and 14) with a protrusion (any protruding member) is made from an elastomeric material (col 5, lines 33-35 – thermo-plastic elastomer material to manufacture cap and base members (all lid parts)). 

The purpose of an elastomeric material is to be easily cleaned (col 5, lines 30-32) and safe (col 5, line 34 – food grade). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Strominger to be elastomeric as taught by Pillers in order to advantageously protect consumer health and beneficially increase consumer efficiency of washing by using the dishwasher.

Regarding claim 11, Strominger further teaches a seal ([0002] resealable snack container 12) disposed on the horizontal surface extending around the periphery of the opening at the top of the storage compartment (Fig 4, cited protrusion extends around said surface perimeter of 12),

But does not explicitly teach that the seal is an elastomeric material O-ring.
Pillers, however, teaches a portable beverage container comprising a protrusion (Fig 7, circumferential rim 56) comprises an elastomeric O-ring (Fig 7, O-ring 58 extends around) between a lid (Fig 1, 14) and a rim (Fig 1, 12) to seal the container.

The purpose of an O-ring on the protrusion near the cover is to form a fluid-tight seal (col 4, lines 19-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover protrusion of Strominger with an O-ring as taught by Pillers in order to advantageously thoroughly seal the beverage in the container from any fluid contamination inside or outside the container such as from dropping said container or getting caught in a rain storm or spillage over the dinner table.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
KR 200311867 Y1 – rubber packing between container and lid with storage compartment (Fig 5, 30) 
WO2011028002 – packing between lid and storage compartment of lid (Fig 5, 132) 
US 20150344178 – a beverage container with a lid having a lid storage compartment with a hinged cover and gasket seal at the top of the compartment ([0037] and Fig 1)
US 20160058226 – a beverage container with a lid having a lid storage compartment and an O-ring sealing the compartment opening ([0024][0115][0117] and Figures 40-41) 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733